DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Examination
	Claims 31-39 and 41-48 are pending and currently under examination.
	Applicants claim a formulation that is made by mixing an emulsion comprising polyurea walled microcapsules that contain an organic solvent and clomazone, at least one additional active ingredient, water and one or more organic solvents, a polymeric dispersant one or more suitable excipients and a water-soluble polymer which is different from the one or more suitable excipients, wherein this polymer is present in a weight ratio to the polyurea of 3:1 and 1:3.  The additional active may be pendimethalin, metazachlor, aclonifen and/or napropamide.  The formulation may be in solid dry form.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
emulsion comprising water and at least one organic solvent, wherein the emulsion includes: i. clomazone microcapsules…ii. at least one additional active ingredient; and iii. one or more organic solvents…”. It is noted that “emulsion comprising” and “emulsion includes” creates confusion because the components following the transitional phrases are different, which would have led to confusion in determining the metes and bounds of the claims. Thus, for this reason, the claim is indefinite because one of ordinary skill would not have been able to ascertain the true metes and bounds of the claim.  Applicant could overcome this rejection by simply reciting “a. an emulsion comprising: i. clomazone microcapsules…; ii. at least one additional active ingredient; iii. one or more organic solvents; and iv.  water.”  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-32, 36 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (US 6,555,122 A) in view of Lee et al. (US 5,597,780 A).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lo et al. teach preparing microencapsulated agrochemical formulations that comprise one or more actives which may have low melting temperatures, such as napropamide through an interfacial polymerization process that includes dissolving or suspending the pesticide in a relatively water-insoluble liquid phase, such as the organic solvent aromatic 200 ND (IE Solvesso 200) along with a surfactant and one or more monomers, adding this organic phase to a water phase with agitation to create an emulsion and then subjecting the emulsion to conditions to polymerize polymer at the interface between the organic and aqueous phases, forming polymer shells around the organic phase containing the pesticide (abstract, col 2, ln 53 to col 3, ln 7; col 5, ln 15-23, col 6, ln 17-18).  The microcapsules may comprise polyurea (col 4, ln 57-60), and may be mixed with a polymeric dispersant as well as surfactant/polyvinyl alcohol by spray drying the microcapsules with lignosulfonate and surfactant/polyvinyl alcohol (col 6, ln 19-22) in order to provide a spray dried composition that is dispersible in water (col 6, ln 15-25).  Lo et al. exemplifies a composition where the water soluble polymer polyvinyl alcohol (PVA) is present at 5.4 wt% to 12.7 wt% (Table 1).  Lo et al. further teaches that the polyurea shell makes up 7.5% of the oil phase (col 5, ln 53-66) and given that oil phase in examples 3 and 4 make up approximately 84% and 82% of the composition (oil soluble active + solvent/shell wall, etc.), the polyurea shell would make up approximately 6% of the composition (Table 1), a ratio of polyurea to the water soluble polymer polyvinyl alcohol would be 1:2 and 1:1, which falls directly in the ratio range of polyurea to water soluble polymer required by claim 31.  Lo et al. also teaches adding additional additives to the composition, such as clays, gums and surfactants (col 5, ln 28-33).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Lo et al. teaches the composition as discussed above, but fails to explicitly recite that clomazone is encapsulated with the other active.  Lee et al. help to cure this deficit.
Lee et al. teach microencapsulating clomazone in an Aromatic 200 ND solvent within microcapsules that have a polyurea wall (abstract, col 1, ln 5-10; col 3, ln 13-35). Lee et al. further teach that the microencapsulation helps to reduce volatility of the herbicide, such that it provides at least 50% less volatility when compared to the same herbicide formulated as an emulsifiable concentrate (col 1, ln 48-55).  Lee et al. exemplifies a formulation wherein the microcapsule wall constituent polyurea made from polyisocyanates and polyamines makes up 21.4 wt% of the formulation when excluding the water content (Table 3).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to add the clomazone of Lee et al. to the organic phase microencapsulated in the polyurea microcapsule of Lo et al. because Lo et al. teach that more than one agrochemical may be added to the microcapsule and both Lo et al. and Lee et al. both teach that polyurea microencapsulation is good for encapsulating low-melting (IE volatile) pesticides.   Furthermore, as Lee et al. teach their selection of polyurea is particularly good at reducing the volatility of clomazone, it would have been obvious to utilize polyurea formed from polyisocyanates and polyamines taught by Lee et al. in the process of Lo et al. in order to obtain favorable reduction of clomazone volatility but still retaining the herbicidal activity thereof.  An ordinarily skilled artisan would have had a reasonable expectation of successfully encapsulating clomazone in this way because Lee et al. teach encapsulating clomazone in polyurea and in the same aromatic organic solvent (IE Aromatic 200 ND) as Lo et al.  Furthermore, it would have been obvious to one of ordinary skill in the art to disperse the clomazone and other pesticide within Aromatic 200 ND as Lee et al. specifically exemplifies utilizing this solvent for use in doing so. 
	Regarding the step of mixing an emulsion as required by claim 31 with a polymeric dispersant, one or more suitable excipients, such as a surfactant, and a water soluble polymer, such as polyvinyl alcohol, as Lo specifically teach mixing the microcapsules formed in the interfacial polymerization (IE an emulsion) with a polymeric dispersant, a surfactant and polyvinyl alcohol.  Regarding the ratio of polyvinyl alcohol and polyurea shell material, as discussed above, Lo et al. exemplifies ratios of polyurea shell material and polyvinyl alcohol of approximately 1:2 and 1:1 which fall directly within the claimed ratio range, rendering this ratio range prima facie obvious.  Furthermore, Lo et al. suggests that the amount of PVA is a result effective variable that would affect the ability of the dried microcapsules to be dispersed within water and therefore the ratio would have been obvious based upon routine optimization of the amount of PVA present to the fixed polyurea, absent evidence to the contrary.  
	It is further noted that the claims require an organic solvent in both the core of the microcapsules and outside of the core.  As Lo et al. teach producing microcapsules encapsulating a volatile agrochemical utilizing an organic solvent in the same way as that used in Applicant’s examples, the result would have been expected to be the same (i.e. some solvent left out of the microcapsules) and thus this limitation is rendered obvious.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is suggestive of the claimed invention.
Claims 31-32 and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (US 6,555,122 A) and Lee et al. (US 5,597,780 A) as applied to Claims 31-32, 36 and 38-39, and further in view of Becker et al. (US 6,218,339 B1).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Lo et al. and Lee et al. suggest the microencapsulated agrochemical formulations of Claims 31-32, 36 and 38-39 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Lo et al. and Lee et al. suggest the microencapsulated agrochemical formulations of Claims 31-32, 36 and 38-39 as discussed above, but fail to explicitly disclose utilizing corn oil as the organic solvent in the microcapsule.  The teachings of Becker et al. help to cure this deficit. 
Becker et al. teach microencapsulating clomazone in a polyurea capsule (abstract, Claims 1 and 7).  Becker et al. teaches that corn oil may be used as a solvent for the clomazone and other contents of the microcapsule (col 4, ln 13-33).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to add the clomazone of Lee et al. to the organic phase microencapsulated in the polyurea microcapsule of Lo et al. using the corn oil of Becker et al. because Becker et al. specifically teaches that corn oil may be used as a solvent for clomazone within microcapsules made of polyurea and because doing so would have less impact on the environment than an aromatic hydrocarbon.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is suggestive of the claimed invention.
Claims 31-36, 38-39, 41-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (US 6,555,122 A) and Lee et al. (US 5,597,780 A) as applied to Claims 31-32, 36 and 38-39, and further in view of Szamosi (US 6,440,902 B1) and Rodham (US 2002/0025986 A1).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Lo et al. and Lee et al. suggest the microencapsulated agrochemical formulations of Claims 31-32, 36 and 38-39 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Lo et al. and Lee et al. suggest the microencapsulated agrochemical formulations of Claims 31-32, 36 and 38-39 as discussed above, but fail to explicitly disclose utilizing metazachlor with napropamide, pendimethalin or aclonifen in combination with clomazone, either in or outside of the microcapsule.  The teachings of Szamosi and Rodham et al. help to cure this deficit. 
Szamosi teaches combining two or more active agrochemicals together in a microcapsule formulation (abstract).  Specifically, Szamosi envisions making formulations that contain clomazone and a second active that are encapsulated in polyurea microcapsules (col 2, ln 44-59).  Szamosi further teach that the second active may be present outside of the microcapsule that encapsulates clomazone in the form of a suspension of the second active (col 3, ln 65 to col 4, ln 34).  By adjusting the solutes, diluents and carriers such that the osmolarity of the particle suspension is similar to the osmolarity of the capsule suspension such that the microcapsules are not disrupted and clomazone release is not altered (col 4, ln 20-24).  The second active is preferably distinct from clomazone and specific herbicides that are listed include methalin and sulfentrazone (col 3, ln 55 to col 4, ln 10).
Rodham et al. list aclonifen, metazachlor, napropamide, sulfentrazone and pendimethalin as herbicides that are not water soluble (IE have a solubility in water of not more than 600 ppm) and that have a melting point over 55 degrees C (para [0058]).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to add pendimethalin, aclonifen, metazachlor or a mixture of metazachlor and napropamide to the already formed clomazone microcapsules suggested by the combination of Lo et al. and Lee et al. as Szamosi indicate that second active ingredients, such as the herbicides can be added to the microcapsules including clomazone.  Additionally, as Rodham evidences that all of pendimethalin, aclonifen, metazachlor and napropamide are not soluble in water, making them well suited for use in an aqueous suspension, it would have been obvious to one of ordinary skill in the art to mix these herbicides in an aqueous suspension with the clomazone microcapsules as suggested by Szamosi and to adjust the osmolarity as suggested by the same in order to ensure the microcapsules are not altered.  Furthermore, mixture of two known herbicides is prima facie obvious and thus the combination of either one or two of the listed known herbicides with clomazone would have been prima facie obvious. Ex parte Quadratti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). 
	Regarding the limitation of Claim 48, as Lo et al. specifically teach spray drying the microcapsules to obtain a dry solid formulation, it would have been obvious to one of ordinary skill in the art to follow this suggestion in Lo et al. with the formulation suggested by the combination of references recited above to obtain a dry solid formulation. 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is suggestive of the claimed invention.
Claims 31-39 and 41-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (US 6,555,122 A), Lee et al. (US 5,597,780 A), Szamosi (US 6,440,902 B1) and Rodham (US 2002/0025986 A1) as applied to Claims 31-36, 38-39, 41-46 and 48, and further in view of Becker et al. (US 6,218,339 B1).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Lo et al., Lee et al., Szamosi and Rodham et al. suggest the microencapsulated agrochemical formulations of Claims 31-36, 38-39, 41-46 and 48 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Lo et al., Lee et al., Szamosi and Rodham et al. suggest the microencapsulated agrochemical formulations of Claims 31-36, 38-39, 41-46 and 48 as discussed above, but fail to explicitly disclose utilizing corn oil as the organic solvent in the microcapsule.  The teachings of Becker et al. help to cure this deficit. 
Becker et al. teach microencapsulating clomazone in a polyurea capsule (abstract, Claims 1 and 7).  Becker et al. teaches that corn oil may be used as a solvent for the clomazone and other contents of the microcapsule (col 4, ln 13-33).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to add the clomazone of Lee et al. to the organic phase microencapsulated in the polyurea microcapsule of Lo et al. using the corn oil of Becker et al. because Becker et al. specifically teaches that corn oil may be used as a solvent for clomazone within microcapsules made of polyurea and because doing so would have less impact on the environment than an aromatic hydrocarbon.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-39 and 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 5,597,780 A (hereinafter ‘780) in view of Lo et al., Szamosi, Rodham et al. and Becker et al.  Claims 1 and 9 of ‘780 disclose a process for making an encapsulated clomazone and hydrocarbon containing organic phase that is encapsulated within a polyurea wall that is dispersed in another phase that contains a thickener.  These claims do not disclose using a second active, such as metazachlor with napropamide, pendimethalin or aclonifen, which are used in combination with clomazone, either inside or outside of the microcapsule, a corn oil solvent or utilizing a lignin sulfonate dispersant.  The teachings of Lo et al. help to cure deficits as discussed above as Lo et al. specifically suggests utilizing more than 1 herbicide within the formulation, which may be napropamide, as well as discloses utilizing a lignin sulfonate dispersant and an Aromatic solvent rendering a second herbicide napropamide, a lignin sulfonate dispersant and an aromatic 200 ND solvent obvious.  Additionally, Becker teaches utilizing a corn oil solvent and the combination of Szamosi and Rodham et al. suggest the combination of metazachlor with napropamide, pendimethalin or aclonifen which is/are used with clomazone inside or outside of the microcapsule as discussed above.  Furthermore, while Claims 1 and 9 of ‘780 are couched in terms of methods of making such formulations, the actual formulations produced through such a process, such as the compositions of claims 31-39 and 41-48 and thus these claims are obvious over the disclosure of Claims 1 and 9 of ‘780 in view of Lo et al., Szamosi, Rodham et al. and Becker et al.
Claims 31-39 and 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 22, 31, 34, 37, 42 and 47-48 of U.S. Patent No. RE38675 E1 (hereinafter ‘675) in view of Lo et al., Szamosi, Rodham et al. and Becker et al.  Claims 1 and 9 of ‘780 disclose a process for making and the resulting composition of an encapsulated clomazone and hydrocarbon organic phase that is encapsulated within a polyurea wall that is dispersed in another phase that contains a thickener.  These claims do not disclose using a second active, such as metazachlor with napropamide, pendimethalin or aclonifen, which are used in combination with clomazone, either inside or outside of the microcapsule, or utilizing a lignin sulfonate dispersant or use of corn oil solvent.  The teachings of Lo et al. help to cure deficits as discussed above as Lo et al. specifically suggests utilizing more than 1 herbicide within the formulation, which may be napropamide, as well as discloses utilizing a lignin sulfonate dispersant and an Aromatic solvent rendering use of a second herbicide napropamide, a lignin sulfonate dispersant and an aromatic 200 ND solvent obvious. Furthermore, Becker teaches utilizing a corn oil solvent and the combination of Szamosi and Rodham et al. suggest the combination of metazachlor with napropamide, pendimethalin or aclonifen which is/are used with clomazone inside or outside of the microcapsule as discussed above.   Thus claims 31-39 and 41-48 are obvious over the disclosure of Claims 1, 8-9, 22, 31, 34, 37, 42 and 47-48 of ‘675 in view of Lo et al., Szamosi, Rodham et al. and Becker et al.
Claims 31-39 and 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 6,440,902 B1 (hereinafter ‘902) in view of Lo et al., Szamosi, Rodham et al. and Becker et al. Claims 1-5 and 7-9 describe polyurea microcapsules filled with clomazone as well as an additional herbicide which is dispersed in water, but fail to explicitly recite that the second herbicide is napropamide, that the dispersant lignin sulfonate is used, that a solvent such as Aromatic 200 ND or corn oil is used in the core of the microcapsule, or that metazachlor with napropamide, pendimethalin or aclonifen are used in combination with clomazone, either in or outside of the microcapsule.  The teachings of Lo et al. cure this deficit as Lo et al. teach napropamide as well as using a lignin sulfonate and an aromatic 200 solvent as discussed above.  Furthermore, Becker teaches utilizing a corn oil solvent and the combination of Szamosi and Rodham et al. suggest the combination of metazachlor with napropamide, pendimethalin or aclonifen in use with clomazone inside or outside of the microcapsule as discussed above. Thus, Claim 31-39 and 41-48 would have been obvious over the disclosure of Claims 1-5 and 7-9 of '902 in view of Lo et al., Szamosi, Rodham et al. and Becker et al.
Claims 31-39 and 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5 and 7 of Patent No. 9,801,377 (hereinafter ‘377) in view of Lo et al., Szamosi, Rodham et al. and Becker et al. Claims 1-2 of ‘377 describe a clomazone formulation wherein the clomazone is encapsulated in a polyurea microcapsule, but fail to specifically teach that the clomazone is contained in an aromatic 200 ND or corn oil solvent, that a second active is included, such as metazachlor with napropamide, pendimethalin or aclonifen, which are used in combination with clomazone, either in or outside of the microcapsule or that a lignin sulfonate is added to the formulation.  The teachings of Lo et al. cure this deficit, because Lo et al. teaches adding multiple herbicides including napropamide, adding the dispersant lignin sulfonate as well as an aromatic 200 solvent.  Furthermore, Becker teaches utilizing a corn oil solvent and the combination of Szamosi and Rodham et al. suggest the combination of metazachlor with napropamide, pendimethalin or aclonifen in use with clomazone inside or outside of the microcapsule as discussed above. Thus, Claims 31-39 and 41-48 are obvious over the disclosure of Claims 1-2 of ‘377 in view of Lo et al., Szamosi, Rodham et al. and Becker et al.
Response to Arguments
The amendment to claim 31 which now differentiates the water soluble polymer of element (d) as being different from the one or more suitable excipients listed in element (c) has rendered the 112, second paragraph rejection no longer applicable. Thus, this 112, second paragraph rejection of claim 31 is hereby withdrawn. 
Applicant traverses the other 112, second paragraph rejection and the Examiner’s objection to the use of emulsion to describe the composition after the microcapsules are formed rather than a suspension, they argue that it cannot be expected that interfacial polymerization is 100% effective in encapsulating all of the water insoluble organic solvent.  This 112, second paragraph rejection appears to be moot in light of Example 20 of the specification wherein the composition containing the formed microcapsules is referred to as an emulsion.  Thus, the 112, second paragraph rejection pertaining to the use of “emulsion” to describe the composition containing the microcapsules is hereby withdrawn. 
Applicant traverses the 103 rejection by arguing that the examiner has put forth a highly speculative argument in support of a finding that the ratio of water soluble polymer to polyurea would have been obvious. This point of obviousness is supposedly not supported by the teachings of Lo.  This was not found persuasive.   As discussed in more detail in the 103 rejection above, Lo teaches that the wall content is 7.5% of the oil phase, which in Table I would have given a wall content based upon the total composition of approximately 6% by weight of the total composition, giving a ratio of polyurea to water-soluble polymer polyvinyl alcohol of 1:2 for Example 3 and 1:1 for Example 4, ratios which fall directly within the ratio range required by claim 31.
Applicants also request that the non-statutory double patenting rejections be held in abeyance until such time as patentable subject matter is found.  This request is noted but the non-statutory rejection will continue to be repeated as required by MPEP 804(I)(b)(1).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
/JOHN PAK/Primary Examiner, Art Unit 1699